SULLIVAN & CROMWELL LLP USDC SDNY
DOCUMENT

TTAGSIMILE. 1-212-550-0500 ELECTRONICALLY FILED

Www SULLCROM.COM

DOC #: ee
DATE FILED: 2/12/2020

 

BEIJING * HONG KONG * TOKYO

MELBOURNE * SYDNEY

February 12, 2020

Via CM/ECE and E-mail

Hon. Analisa Torres,
Daniel Patrick Moynihan United States Courthouse,
Courtroom 15D,
500 Pearl St.,
New York, NY 10007-1312.

Re: Liqui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co..,
et al., 19-cv-7069-AT

 

Dear Judge Torres:

I write on behalf of Counterclaim Plaintiffs (collectively, “DS Smith”) in
the above-captioned matter to respectfully request the Court’s authorization to file a
redacted copy of the parties’ joint letter in response to the Court’s January 16, 2020 Order
(the “Letter”). The Letter would disclose, in whole or in part, material designated by
both parties as “Confidential” or “Highly Confidential” under the September 3, 2019
Stipulated Confidentiality and Protective Order (ECF No. 36).

Respectfully,

/s/ Thomas C. White
Thomas C. White
Counsel for
Counterclaim Plaintiffs

ce: Counsel of record (via CM/ECF and e-mail)

GRANTED.
SO ORDERED.

Dated: February 12, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
